Exhibit 10.43
EXECUTION VERSION
Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


AMENDMENT No. 2
to the Exclusive License and Collaboration Agreement
between Novartis Pharma AG and Amgen Inc.


This Amendment No. 2 (“Amendment”) is entered into as of April 21, 2017
(“Amendment No. 2 Effective Date”) by and between Novartis Pharma AG a Swiss
corporation having its principal place of business at Lichtstrasse 35, CH-4056
Basel, Switzerland (“Novartis”) and Amgen Inc., a Delaware corporation having
its principal place of business at One Amgen Center Drive, Thousand Oaks,
California 91320-1799, USA (“Amgen”). Novartis and Amgen are each referred to
individually as a “Party” and together as the “Parties”.


WHEREAS, Novartis and Amgen are parties to an Exclusive License and
Collaboration Agreement dated August 28, 2015 and amended as of April 21, 2017
(the “Agreement”) concerning the development and commercialization of the
Licensed Products.
WHEREAS, simultaneously herewith, the Parties are entering into that certain US
Collaboration Agreement (as defined below).
WHEREAS, the Parties mutually desire to expand the Territory to include Canada.
WHEREAS, the Parties mutually desire to amend, modify and restate certain terms
and conditions of the Agreement in connection with the US Collaboration
Agreement.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, it is mutually agreed as follows:
1.
    DEFINITIONS

Unless otherwise defined herein, capitalized words in this Amendment shall have
the meaning attributed to them in the Agreement.
2.
AMENDMENTS

The Parties agree that, as of the Amendment No. 2 Effective Date, the Agreement
is amended as set forth in this Section 2.
2.1
Solely with respect to those provisions of the Agreement not hereby amended in
this Amendment, Novartis’ and Amgen’s rights and obligations under the Agreement
with respect to Franchise Product 1 in the United States are subject to the
terms and conditions set forth in the US Collaboration Agreement (for clarity,
including the obligations of the Parties under Article 14 of the Agreement,
which are subject to the obligations of the Parties under Article 13 of the US
Collaboration Agreement with respect to Franchise Product 1 in the United
States); provided, for clarity, nothing in the US Collaboration Agreement shall
be deemed to alter, modify or limit in any manner the rights and licenses of the
Parties set forth in Article 4 of the Agreement or the



Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


defined terms utilized in such Article or the rights and obligations of the
Parties set forth in Sections 11.6.2 or 11.7.2 of the Agreement.
2.2
The Licensed Amgen Patent Schedule is hereby updated to include the Patents
Controlled by Amgen or its Affiliates in Canada relating to the Licensed
Products as of the Amendment No. 2 Effective Date, as set forth on the schedule
of Licensed Amgen Patents for the Licensed Products for Canada attached hereto.

2.3
The following sentence shall be added to the Recitals:

“WHEREAS, Amgen and Novartis are parties to that certain Collaboration
Agreement, dated April 21, 2017, with respect to the Commercialization of, and
Medical Affairs Activities for, Franchise Product 1 in the United States (the
“US Collaboration Agreement”).”
2.4
The second Recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

“WHEREAS, Amgen is Developing its proprietary monoclonal antibody against
calcitonin gene-related peptide (CGRP) receptor, known as AMG 334 (“Franchise
Product 1”); its proprietary pituitary adenylate cyclase activating peptide
(PACAP) receptor antibody, known as AMG 301, and [*] (“Franchise Product 2”);
and [*] (“Franchise Product 3”).”
2.5
The following definitions shall be added to Article 1 in appropriate
alphabetical order:

“Amgen Proprietary Manufacturing Know-How” has the meaning set forth in Section
5.4.7.1.
“CMC” means, for a given product, the chemistry, manufacturing and controls for
such product, as submitted to or specified by the FDA.
“Canadian Territory Transition Plan” has the meaning set forth in Section
5.4.6.2.
“Confidential Regulatory Process” has the meaning set forth in Section
5.4.7.1.1.
“Designated Personnel” has the meaning set forth in Section 5.4.7.1.2.
“Drug Master File”, and its abbreviation “DMF” mean with respect to the United
States, the drug master file or any supplement thereto, in respect of the active
pharmaceutical or therapeutic ingredient(s) for a Licensed Product, filed by
Amgen or its Affiliates or a Third Party with the FDA, which shall include the
specifications for such Licensed Product or, with respect to any jurisdiction
other than the United States, an equivalent filing thereof.
“Franchise Product 1 Distracting Product” means any compound or product, [*],
that [*] (i.e., [*]).



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 2 of 2

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


“Franchise Product 1 Distracting Program” means the clinical development,
commercialization or manufacture of any Franchise Product 1 Distracting Product.
“IND Reference Letter” has the meaning set forth in Section 5.4.6.1.
“Termination Date” has the meaning set forth in Section 15.3.3.
“US Collaboration Agreement” has the meaning set forth in the Recitals.
2.6
The last sentence of Section 1.2 of the Agreement is hereby deleted in its
entirety.

2.7
Section 1.13 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.13    “Biosimilar Product” means, with respect to a given Licensed Product in
a given country in the Territory, after Regulatory Approval of such Licensed
Product in such country, any other biological product designated for human use
which (i) contains the same principal molecular structural features as (but not
necessarily all of the same structural features as) such Licensed Product,
(ii) has a purity, potency and safety profile that has no clinically meaningful
difference from the purity, potency and safety profile of such Licensed Product,
(iii) is approved for use pursuant to a regulatory approval process in such
country that is based on reliance, at least in part, on such Licensed Product,
whether or not such regulatory approval was based upon data generated by either
Party filed with the applicable Governmental Authority in such country or was
obtained using an abbreviated, expedited or other process, and (iv) is sold in
such country by any Third Party.”
2.8
Section 1.31 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.31 “Develop” or “Development” means those activities required and/or useful
to obtain and maintain Regulatory Approval, including, without limitation, test
method development and stability testing, assay development and audit
development, pre-clinical/non-clinical studies (including toxicology studies),
formulation, pharmacodynamics, quality assurance/quality control development,
statistical analysis, clinical studies, packaging development, regulatory
affairs, biomarker strategy and development, device strategy and development,
report writing and statistical analysis, the preparation, filing and prosecution
of MAAs and activities to obtain international nonproprietary names and other
nonproprietary names such as U.S. Adopted Name (USAN) for pharmaceutical
substances; provided, however, that Development shall exclude Commercialization
and Manufacturing activities. For clarity, Development shall include clinical
trials that are required or requested in writing by a Governmental Authority as
a condition of, or in connection with, obtaining or maintaining Regulatory
Approval (whether the trial is commenced prior to or after receipt of such
Regulatory Approval). Further, Development shall include Phase 4 Clinical Trials
and lifecycle management activities that relate specifically to the United
States.”
2.9
Section 1.33 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.33 “Development Costs” means the direct costs incurred by a Party and its
Affiliates during the Term and pursuant to this Agreement for the Development of
and Medical Affairs Activities with



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 3 of 3

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


respect to a Licensed Product(s), calculated as the sum of (i) Out-of-Pocket
Development Expenses, (ii) Development FTE Costs and (iii) Other Development
Expenses, each only to the extent incurred in accordance with the Development
Plan and Development Budget after the Effective Date.  For clarity, “Development
Costs” does not include any costs associated with conducting any Phase 4
Clinical Trials or lifecycle management activities unless the Parties otherwise
agree to include a Phase 4 Clinical Trial or lifecycle management activities in
the Development Plan or the Parties otherwise agree pursuant to the US
Collaboration Agreement with respect to Phase 4 Clinical Trials and lifecycle
management activities that relate specifically to the United States.”
2.10
Section 1.34 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.34 “Development FTE Costs” means the product of (i) the actual number of FTEs
utilized in the Development of and Medical Affairs Activities with respect to a
Licensed Product(s) in accordance with the Development Plan and Development
Budget after the Effective Date, as documented by the applicable Party using a
reliable time tracking system, if available, or other internal process for FTE
allocations, and (ii) the FTE Rate.”
2.11
Section 1.93 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.93 “Material Safety Issue” means, with respect to a given Licensed Product, a
Party’s good faith belief that, after reviewing applicable safety data and other
relevant safety factors, such Licensed Product should not [*].”
2.12
Section 1.94 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.94 “Medical Affairs Activities” means design, strategies, oversight and
implementation of activities designed to ensure or improve appropriate medical
use of, conduct medical education of, or further clinical studies regarding, a
Licensed Product, as established by the applicable Party’s internal policies and
procedures and approved by the JSC, which includes by way of example:
(i) activities of Medical Liaisons; (ii) grants to support continuing
independent medical education (including independent symposia and congresses);
and (iii) development, publication and dissemination of scientific and clinical
information in support of an approved indication for a Licensed Product, as well
as medical information services (and the content thereof) provided in response
to inquiries communicated via the sales representatives or other external-facing
representatives or received by letter, phone call or email or other means of
communication agreed by the Parties in writing.”


2.13
Section 1.97 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.97 “Net Sales” means with respect to a given period and a given Licensed
Product, the gross invoiced sales for such Licensed Product sold by or on behalf
of Novartis or any of its Affiliates or sublicensees hereunder to Third Parties
other than sublicensees in bona fide, arms-length transactions, less the
following charges or expenses as recorded on an accrual basis, as determined in
accordance with Novartis’s Accounting Standards as consistently applied:
(i) normal trade and cash discounts allowed and taken by the Third Party;



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 4 of 4

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


(ii) amounts repaid or credited by reasons of defects, rejections, Recalls or
returns;
(iii) rebates and chargebacks to customers and managed healthcare organizations,
federal, state, provincial, local and other governments, their agencies and
purchasers and reimbursers and similar Third Parties (including, without
limitation, [*]);
(iv) any amounts recorded in gross revenue associated with goods provided to
customers for free;
(v) amounts provided or credited to customers through coupons and other discount
programs;
(vi) delayed ship order credits, discounts or payments related to the impact of
price increases between purchase and shipping dates;
(vii) fee for service payments to customers for any non-separable services
(including compensation for maintaining agreed inventory levels and providing
information);
(viii) sales taxes (such as VAT or its equivalent) and excise taxes, other
consumption taxes, customs duties and compulsory payments to governmental
authorities and any [*] imposed upon the sale of the Licensed Product to Third
Parties; and
(ix) following such deductions in (i) through (viii) above, less a deduction of
[*] percent ([*]%) for direct expenses related to the sales of the Licensed
Product, distribution and warehousing expenses and uncollectible amounts on
previously sold products.
In addition, (a) Net Sales only include the value charged or invoiced on the
first arm’s length sale to a Third Party and sales between or among Novartis and
its Affiliates and sublicensees shall be disregarded for purposes of calculating
Net Sales; (b) if a Licensed Product is delivered to the Third Party before
being invoiced (or is not invoiced), Net Sales will be calculated at the time
all the revenue recognition criteria under Novartis’s Accounting Standards are
met; and (c) in the event that the Licensed Product is sold in a given country
together with one or more other therapeutically active ingredients or therapies
not constituting a Licensed Product for a single price (regardless of their
packaging) (a “Combination Product”), such Licensed Product shall be deemed to
be sold in such country for an amount equal to the product of (i) the price at
which the Combination Product was sold in such country and (ii) the fraction
A/(A+B), where A is the weighted (by sales volume) average sale price in such
country during the applicable reporting period of the Licensed Product when sold
alone, and B is the weighted average sale price (by sales volume) in such
country during the applicable reporting period of each other therapeutically
active ingredient or therapy included in the Combination Product when sold
alone. Regarding prices comprised in the weighted average price when sold
separately referred to above, if these are available for different dosages of
the Licensed Product or other therapeutically active ingredients or therapies
than those that are included in the Combination Product, then Novartis shall be
entitled to make a proportional adjustment to such prices in calculating the
royalty-bearing Net Sales of the Combination Product. If the weighted average
sale price cannot be determined for the Licensed Product or other
therapeutically active ingredients or therapies, the calculation of Net Sales
for Combination Products will be agreed by the Parties based on the relative
fair



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 5 of 5

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


market value contributed by each component (each Party’s agreement not to be
unreasonably withheld or delayed).
Any disposal of Licensed Product at no charge for, or use of such Licensed
Product without charge in, clinical or preclinical trials shall not be included
in Net Sales.”
2.14
Section 1.117 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.117 “Out-of-Pocket Development Expenses” means direct expenses paid or
payable to Third Parties which are specifically identifiable and incurred by a
Party and its Affiliates for the Development of and Medical Affairs Activities
with respect to Licensed Product(s), including the expenses set forth on the
Out-of-Pocket Development Expenses Schedule; provided that such expenses shall
have been recorded as income statement items in accordance with such Party’s
Accounting Standards and shall not include any pre-paid amounts, capital
expenditures, or items intended to be covered by the FTE Rate.”
2.15
Section 1.139 of the Agreement is hereby deleted in its entirety.

2.16
Section 1.151 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“1.151
“Territory” means the entire world, excluding the United States and Japan.”

2.17
The following sentence shall be added to the end of Section 3.2.5 of the
Agreement (which, for clarity, shall be renumbered to Section 3.2.6 pursuant to
Section 2.18 below):

“The Parties agree that the JSC shall establish a Joint Project Team to oversee
Development activities, Medical Affairs Activities and publications, in each
case to the extent relating solely to Franchise Product 1 in the United States,
during the term of the US Collaboration Agreement.”
2.18
The following language shall be added as a new Section 3.2.5 of the Agreement
(and the remainder of Section 3.2 to be renumbered accordingly):

“3.2.5    Committees in the United States. During the term of the US
Collaboration Agreement, the Joint US Leadership Team and US Collaboration Team
(each as defined in the US Collaboration Agreement) shall oversee matters
relating to Commercialization of, and facilitate coordination of such activities
with Medical Affairs Activities for, Franchise Product 1 in the United States
pursuant to the terms of the US Collaboration Agreement; provided, however that,
pursuant to the terms of the US Collaboration Agreement, certain matters
relating to Medical Affairs Activities for, and the Commercialization of,
Franchise Product 1 in the United States may be escalated to the JSC.”
2.19
Section 3.5.3.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“3.5.3.1 Except as expressly set forth in the US Collaboration Agreement with
respect to Franchise Product 1 in the United States, the Amgen Co-Chair shall
have the deciding vote with respect to the Global Brand Plans and all
Commercialization matters with respect to the Licensed Products outside the
Territory.”
2.20
Section 3.7 of the Agreement is hereby deleted in its entirety and replaced with
the following:




--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 6 of 6

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


“3.7 Alliance Managers. Promptly but not later than sixty (60) days following
the Effective Date, each of Amgen and Novartis shall appoint one or more senior
representatives who possess a general understanding of Development, regulatory,
Medical Affairs Activities, Manufacturing and Commercialization matters to act
as its respective alliance manager(s) for the Collaboration (each, an “Alliance
Manager”). Each Party may replace its respective Alliance Manager(s) at any time
upon written notice to the other in accordance with this Agreement. Any Alliance
Manager may designate a substitute to temporarily perform the functions of that
Alliance Manager. Each Alliance Manager shall be charged with creating and
maintaining a collaborative work environment within and among the Committees.
Consistent with the Development Plan, the Territory Brand Plan and Section 3.5
(Decision Making), each Alliance Manager, on behalf of the applicable Party’s
Co-Chair of the applicable Committee, will also be responsible for:
3.7.1
providing a single point of communication for seeking consensus both within the
respective Party’s organization and together with the other Party regarding key
strategy and plan issues; and

3.7.2
identifying and raising disputes to the JSC or JMC for discussion in a timely
manner.

The Alliance Managers shall be entitled to attend all JSC and JMC meetings, and
shall have the right to attend all JPT meetings. Consistent with Section 3.5
(Decision Making), each Alliance Manager may bring any matter to the attention
of the JSC or JMC where such Alliance Manager reasonably believes that such
matter requires attention of the JSC or JMC. During the term of the US
Collaboration Agreement, the Alliance Managers appointed under this Agreement
shall also serve as the Alliance Managers under the US Collaboration Agreement
pursuant to Section 2.7 of the US Collaboration Agreement.”
2.21
Section 3.8 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“3.8    Outside the Territory. Except as expressly set forth in this Agreement
or, with respect to Franchise Product 1, the US Collaboration Agreement, Amgen
shall have sole decision-making authority with regard to Development,
regulatory, Medical Affairs Activities, Manufacturing and Commercialization of
Licensed Products outside the Territory. Except as expressly set forth in the US
Collaboration Agreement with respect to Franchise Product 1, Novartis and its
Affiliates shall not Commercialize or conduct Medical Affairs Activities with
respect to Licensed Products outside the Territory.”
2.22
The last sentence of Section 4.6 of the Agreement is hereby deleted in its
entirety and replaced with the following:




--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 7 of 7

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


“Except as expressly set forth in the US Collaboration Agreement with respect to
Trademarks for Franchise Product 1, Amgen agrees that it shall not seek to
register or obtain ownership rights in any Novartis Housemark or Licensed
Novartis Trademark (or confusingly similar trademark) and Novartis agrees that
it shall not seek to register or obtain ownership rights in any Amgen Housemark
or Licensed Amgen Trademark or any trademark used by Amgen in connection with
the applicable Licensed Product outside the Territory in any indication (or
confusingly similar trademark to any of the foregoing).”
2.23
Section 4.8 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“4.8    Retained Rights and Limitations. No rights to either Party’s patents,
trademarks or other proprietary rights are granted pursuant to this Agreement
except as expressly set forth herein, and all other rights are reserved. Subject
to Section 2.3 (Development Prior to Option Exercise Date), (i) Novartis shall
not research, Develop, Manufacture, conduct Medical Affairs Activities with
respect to or Commercialize Franchise Product 3 prior to the Option Exercise
Date or any Licensed Product outside the Territory other than as expressly set
forth in the US Collaboration Agreement with respect to Franchise Product 1 and
(ii) Amgen shall not research, Develop, conduct Medical Affairs Activities with
respect to or Commercialize any Licensed Product inside the Territory, in each
case ((i) and (ii)), other than as expressly set forth in this Agreement
(including under a Development Plan). Notwithstanding the licenses granted in
this Article 4 (Grant of License), each Party retains rights to perform (itself
or through its Affiliates or contractors) its obligations under this Agreement.”
2.24
Section 5.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“5.1    Responsibility for Development. Except as otherwise set forth in this
Section 5.1 (Responsibility for Development), from and after the Effective Date,
with respect to Franchise Product 1 and Franchise Product 2, and from and after
Option Exercise Date, with respect to Franchise Product 3, the Parties will
share responsibility for day-to-day Development activities for each Licensed
Product worldwide in accordance with the applicable Development Plan and
Development Budget, including generating protocols subject to the JSC’s review
and approval, conducting clinical trials, and data collection, verification and
analysis. Solely with respect to Franchise Product 1 prior to receipt of the
first Regulatory Approval therefor in the U.S., (i) Amgen shall be the
Development lead and shall have primary responsibility for day-to-day
Development activities relating thereto worldwide in accordance with the
applicable Development Plan and Development Budget and (ii) Novartis shall
provide both strategic input and operational support for such activities as
agreed in the applicable Development Plan and Development Budget; provided that,
notwithstanding the foregoing, Novartis shall have those responsibilities with
respect to Franchise Product 1 and Franchise Product 2 as set forth in the RACI
Documents, including with respect to [*]. In the event of a conflict between the
terms of this Agreement, a Supply Agreement or a Quality Agreement, on the one
hand, and the RACI Documents, on the other hand, the terms of this Agreement,
such Supply Agreement or such Quality Agreement shall prevail. Additionally, [*]
shall be [*] responsible for the development of any Clinical Trials or other
activities directed to Lifecycle Management for the Licensed Products as agreed
by the JSC and approved by the JMC; provided, however, with respect to such
activities conducted in the



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 8 of 8

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


United States for Franchise Product 1, in the event of a conflict between the
terms of this Agreement and the US Collaboration Agreement, the terms of the US
Collaboration Agreement shall prevail during the term of the US Collaboration
Agreement. For clarity, as between the Parties, Amgen shall have the sole right
to perform Development activities solely relating to Development of the Licensed
Products for Regulatory Approval in Japan to the extent such activities are not
allocated to Novartis in the Development Plan as of the Amendment No. 2
Effective Date. Notwithstanding anything to the contrary contained herein, [*]
shall be responsible at its expense for determining and providing all Medical
Affairs Activities relating to the Licensed Products in the Territory.”
2.25
The following sentence shall be added to the end of Section 5.2.1 of the
Agreement:

“For clarity, with respect to Franchise Product 2, the Parties may elect in the
Development Plan to [*].”
2.26
The following language shall be added as a new Section 5.4.5 of the Agreement:

“5.4.5
United States. During the term of the US Collaboration Agreement, all regulatory
matters with respect to Franchise Product 1 in the United States shall be
governed by Section 4.2 of the US Collaboration Agreement and Section 3.5
(Decision Making) of this Agreement.”

2.27
The following language shall be added as a new Section 5.4.6 of the Agreement:




--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 9 of 9

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


“5.4.6
Regulatory Filings and Support in Canada. Notwithstanding anything to the
contrary in Section 5.4 (Regulatory Matters) or Section 8.4 (Responsibility for
Regulatory Filings with Respect to Manufacturing; Inspections of Manufacturing
Facilities):

5.4.6.1 DMF for Franchise Product 1 in Canada. Amgen shall prepare a DMF for
Franchise Product 1 and submit such DMF to the relevant Governmental Authority
in Canada at least [*] days prior to the date on which the Parties anticipate,
[*]. Amgen shall [*], such DMF during [*] for Novartis to maintain Regulatory
Approval for Franchise Product 1. Amgen shall grant to Novartis the right of
cross-reference, as of the Amendment No. 2 Effective Date, to the IND for
Franchise Product 1 in Canada until it is transferred to Novartis or withdrawn,
and thereafter, to the DMF for Franchise Product 1, in connection with the
Development and Regulatory Approval of Franchise Product 1 in the Field within
the Territory. Amgen shall promptly deliver to the relevant Governmental
Authority in Canada any instruments, including the appropriate letters of the
right to cross-reference, necessary to grant Novartis the right to
cross-reference (i) as of the Amendment No. 2 Effective Date, the IND for
Franchise Product 1 in Canada (“IND Reference Letter”) and (ii) as of the date
of Regulatory Approval of Franchise Product 1 in Canada, the DMF for Franchise
Product 1, in accordance with this Agreement. For clarity, except as may be
redacted to protect the confidential and proprietary rights in its Information
related to Manufacturing, Amgen shall provide to Novartis electronic copies (in
substantially the same layout and format as submitted to the relevant
Governmental Authority) of the IND for Franchise Product 1 in Canada and any IND
equivalent filings for Franchise Product 1 submitted to the relevant
Governmental Authorities outside Canada in the Territory, as of the Amendment
No. 2 Effective Date, together with all material communications and
correspondence with the relevant Governmental Authorities in connection with the
submission or approval of such Regulatory Filing.
5.4.6.2 Transition of Canadian Territory to Novartis for Franchise Product 1.
Promptly following the Amendment No. 2 Effective Date, the Parties will meet to
coordinate the transition of development and regulatory activities from Amgen to
Novartis with respect to Franchise Product 1 in Canada. Within [*] after the
Amendment No. 2 Effective Date or such other timeframe as may be mutually agreed
by the Parties in writing, the Parties will develop a written plan for transfer
of the ongoing Development and regulatory activities for Franchise Product 1 in
Canada (the “Canadian Territory Transition Plan”). Unless otherwise agreed by
the Parties in writing in the Canadian Territory Transition Plan, (i) such plan
shall provide that Amgen will file the MAA for Franchise Product 1 in Canada
with the relevant Governmental Authority and transfer such MAA to Novartis at a
mutually agreed time prior to receipt of Regulatory Approval for Franchise
Product 1 in Canada, (ii) prior to the transfer of the MAA for Franchise Product
1 in Canada to Novartis the provisions set forth in Sections 5.4.6.2.1 and
5.4.6.2.2 shall apply with respect to regulatory matters in Canada in respect of
Franchise Product 1 and (iii) after the transfer of the MAA for Franchise
Product 1 in Canada to Novartis, the provisions set forth in Sections 5.4.1 and
5.4.2 shall apply with respect to regulatory matters in Canada for Franchise
Product 1 (at which time, for clarity, Novartis shall be the regulatory lead in
Canada).



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 10 of 10

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


5.4.6.2.1 Prior to the transfer of the MAA for Franchise Product 1 in Canada to
Novartis, Amgen shall be the regulatory lead in Canada and shall have primary
responsibility for regulatory activities relating to Franchise Product 1 in
Canada, including preparing, submitting and maintaining all Regulatory Filings
in Canada in accordance with the Development Plan, and Novartis shall provide
strategic input for such activities therefor as set forth in the Development
Plan. Unless [*] is required with respect to such Regulatory Filing or a
material communication with a Governmental Authority with respect to Franchise
Product 1, Amgen shall provide Novartis with draft copies of material Regulatory
Filings (which, for clarity, shall not be required to include communications
that are solely administrative in nature) with respect to Franchise Product 1 in
Canada prior to submission within a reasonable amount of time and reasonably
consider comments of Novartis (but in the event of a disagreement between the
Parties with respect to such comments and proposed revisions, such matter shall
be escalated to the JSC for review). Amgen shall consult with Novartis
regarding, and keep Novartis informed of, the status of the preparation of all
Regulatory Filings (which, for clarity, shall not be required to include
communications that are solely administrative in nature) it submits with respect
to Franchise Product 1 in Canada, and Governmental Authority review of any such
Regulatory Filings. Amgen shall provide to Novartis copies of all final
Regulatory Filings it submits with respect to Franchise Product 1 in Canada
promptly after the submission. Notwithstanding the foregoing, Amgen shall have
no obligation to share with Novartis the contents of the CMC Core Dossier for
Franchise Product 1.
5.4.6.2.2 Prior to the transfer of the MAA for Franchise Product 1 in Canada to
Novartis, Amgen shall consult with Novartis reasonably in advance of the date of
any anticipated meeting with a Governmental Authority in Canada with respect to
Franchise Product 1 and shall consider any timely recommendations made by
Novartis in preparation for such meeting. Based on the discussions between Amgen
and Novartis, Amgen shall create an agenda for such meeting and use good faith
judgment to assign roles to each of Amgen and Novartis, as appropriate based on
the expertise of such participants. One or more (up to [*]) representatives of
Novartis with appropriate subject matter expertise may attend scheduled meetings
between Amgen and the applicable Governmental Authority in Canada with respect
to Franchise Product 1, and shall participate in such meetings consistent with
the agenda for the meeting created by Amgen and the role(s) assigned to Novartis
by Amgen thereunder, in each case to the extent permissible by such Governmental
Authority. Amgen shall inform Novartis of any unscheduled teleconferences and
meetings (other than teleconferences and meetings that are solely administrative
in nature) with Governmental Authorities in Canada with respect to Franchise
Product 1 reasonably promptly after they occur. Notwithstanding the foregoing,
Novartis shall not have any right to attend any portions of meetings between
Amgen and the applicable Governmental Authority in Canada with respect to
Franchise Product 1 manufacturing or CMC information (or any such meetings
solely with respect to Franchise Product 1 manufacturing or CMC information).



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 11 of 11

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


5.4.6.3 Licensed Products other than Franchise Product 1:
5.4.6.3.1 Amgen shall have the option, exercisable at its sole discretion, to
prepare a DMF for Franchise Product 2 and Franchise Product 3 and submit any
such DMF to the relevant Governmental Authority in Canada on a timeline mutually
agreed by the Parties.  Amgen shall [*], any such DMF during the Term until such
time [*] for Novartis to maintain Regulatory Approval for Franchise Product 2 or
Franchise Product 3, as the case may be. Amgen shall grant to Novartis a right
of cross-reference to any DMF for Franchise Product 2 or Franchise Product 3 in
connection with the Development and Regulatory Approval of the applicable
Licensed Product in the Field within the Territory.  Amgen shall promptly
deliver to the relevant Governmental Authority in Canada any instruments,
including the appropriate letters of the right to cross-reference, necessary to
grant Novartis such right of cross-reference in accordance with this Agreement.
5.4.6.3.2 For clarity, (i) the provisions of this Section 5.4.6, other than
Section 5.4.6.3.1, apply only to Franchise Product 1 and not Franchise Product 2
or Franchise Product 3 and (ii) the provisions set forth in Section 5.4
(Regulatory Matters) other than this Section 5.4.6, but including Section
5.4.6.3.1, shall apply with respect to regulatory matters in Canada for
Franchise Product 2 and Franchise Product 3 as of the Amendment No. 2 Effective
Date (i.e., Novartis shall be the regulatory lead in Canada for Franchise
Product 2 and Franchise Product 3 as of the Amendment No. 2 Effective Date).”
2.28
The following language shall be added as a new Section 5.4.7 of the Agreement:

“5.4.7     Regulatory Filings and Support related to Manufacturing.
Notwithstanding anything to the contrary in Section 5.4 (Regulatory Matters) or
Section 8.4 (Responsibility for Regulatory Filings with Respect to
Manufacturing; Inspections of Manufacturing Facilities):



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 12 of 12

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


5.4.7.1 In the event that Novartis requires additional Information from Amgen
related to Manufacturing in order to respond to the relevant Governmental
Authority in the Territory in connection with the Development and Regulatory
Approval of a Licensed Product in the Field in the Territory (including any
required information to prepare its Regulatory Filings for such Licensed
Product), then Amgen shall [*] provide [*] such additional Information (to the
extent such Information is in existence and available) to Novartis in order to
meet any applicable time period required or otherwise specified by the relevant
Governmental Authority in the Territory; provided, however, Novartis shall
promptly provide any relevant questions or inquiries from such Governmental
Authority to Amgen to allow Amgen to meet any applicable time period. In the
event any such additional Information is proprietary to and maintained as
confidential by Amgen at the time such response is to be made (“Amgen
Proprietary Manufacturing Know-How”) (for clarity, and without limiting the
foregoing, any Information previously redacted by Amgen prior to delivery to
Novartis shall constitute Amgen Proprietary Manufacturing Know-How), Amgen shall
[*] such Amgen Proprietary Manufacturing Know-How as follows:
5.4.7.1.1 If a process has been agreed to with the relevant Governmental
Authority in the Territory to allow Amgen to respond to such Governmental
Authority without having to disclose Amgen Proprietary Manufacturing Know-How to
Novartis (“Confidential Regulatory Process”), then Amgen shall provide to such
Governmental Authority such Amgen Proprietary Manufacturing Know-How through
such Confidential Regulatory Process and provide to Novartis a redacted copy (to
protect the confidential and proprietary rights in such Amgen Proprietary
Manufacturing Know-How) of the relevant document submitted to such Governmental
Authority within [*] days of its submission to be retained by the regulatory
department of Novartis in its repository as an archival copy. Novartis shall not
intentionally seek to access or obtain any such Amgen Proprietary Manufacturing
Know-How submitted through such Confidential Regulatory Process from the
relevant Governmental Authority, and Novartis shall [*] to obtain consent with
the relevant Governmental Authority to establish a Confidential Regulatory
Process, including, by way of example, a process to allow Amgen to respond
directly to such Governmental Authority on Novartis’s behalf or a process to
allow Amgen to provide Amgen Proprietary Manufacturing Know-How in an encrypted
format to Novartis to submit to such Governmental Authority and to provide the
Governmental Authority with the password or key to unencrypt such Amgen
Proprietary Manufacturing Know-How.
5.4.7.1.2 [*].”
2.29
Section 6.3 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“6.3    Commercialization Outside the Territory. Except as expressly set forth
in this Agreement or, with respect to Franchise Product 1, the US Collaboration
Agreement, Amgen shall be solely responsible for the Commercialization of the
Licensed Products outside the Territory and the costs thereof. Except as
expressly set forth in the US Collaboration Agreement with respect to Franchise
Product 1, Novartis shall not Commercialize the Licensed Products outside the
Territory.”



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 13 of 13

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


2.30
Section 7.4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“7.4     [*] Divestiture. The notice provided pursuant to Section 7.3
(Post-Effective Date Affiliates) shall include a notification as to whether such
Party intends to: (i) Divest the Distracting Program, in which case such Party
shall hold separate such Distracting Program (including Segregating such
Distracting Program from the Collaboration) and use its commercially reasonable,
good-faith efforts to Divest such Distracting Program; (ii) [*] such Distracting
Program, in which case such Party shall [*] all activities of such program
within [*] days after the closing of the Distracting Transaction, during which
period such Party shall hold separate such Distracting Program (including
Segregating such Distracting Program from the Collaboration); or (iii) in the
case of Amgen only, [*] and, under Section [*] ([*] Distracting Program) of the
US Collaboration Agreement, [*] or, in the case of Novartis, [*], in each case
within [*] days after the closing of the Distracting Transaction. In the event
such Party selects to Divest the Distracting Program under subsection (i) and
fails to complete such Divestiture within [*] of the closing of the Distracting
Transaction, then such Party shall be deemed to have chosen to terminate such
Distracting Program and shall promptly, and no later than within [*] days,
comply with the requirements of subsection (ii) above.”
2.31
The first sentence of Section 9.7.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“In addition to the other payments referenced herein, and subject to Novartis’
obligations set forth in the last sentence of Section 5.1 (Responsibility for
Development) with respect to Medical Affairs Activities Costs, and without
limitation to Novartis’ obligations set forth in Article 8 (Payment) of the US
Collaboration Agreement, with respect to each Licensed Product, Novartis shall
bear the percentage of Amgen Development Costs set forth in the “Novartis Share”
column of the applicable chart below and Amgen shall bear the percentage of
Novartis Development Costs set forth in the “Amgen Share” column of the chart
below, in each case, that are included in the applicable Development Budget.”
2.32
Section 9.7.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

Annual Development Budget Overruns. With respect to each Licensed Product, each
Party shall promptly notify the other Party upon becoming aware that its
Development Costs to be incurred in performing the applicable Development Plan
for a Calendar Year will be in excess of the amounts budgeted to be incurred by
or on behalf of such Party for its activities in the applicable Annual
Development Budget. If the aggregate Development Costs incurred by a Party for
performing the applicable Development Plan for a Calendar Year exceed the
amounts budgeted to be incurred by or on behalf of such Party for its activities
in the applicable Annual Development Budget, the other Party shall reimburse the
performing Party for (i) the applicable percentage set forth above of such
excess, and (ii) in the case of Franchise Product 1 during the term of the US
Collaboration Agreement, the applicable percentage set forth in Section 8.6.1.3
of the US Collaboration Agreement of such excess; provided that (a) in no event
shall Novartis be responsible for reimbursement for such excesses to the extent
the Amgen Development Costs in performing the Development Plan (I) for [*],
exceed the amounts budgeted to be incurred by or on behalf of Amgen for its
activities in the applicable Annual Development Budget for [*], and (II) for
[*],



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 14 of 14

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


exceed the amounts budgeted to be incurred by or on behalf of Amgen for its
activities in the applicable Annual Development Budget for such Calendar Year by
more than [*] percent ([*]%) and (b) in no event shall Amgen be responsible for
reimbursement for such excesses to the extent the Novartis Development Costs in
performing the Development Plan for a Calendar Year exceed the amounts budgeted
to be incurred by or on behalf of Novartis for its activities in the applicable
Annual Development Budget for such Calendar Year by more than [*] percent
([*]%); provided that a Party shall be responsible for reimbursement for such
excesses to the extent that the Amgen Development Costs or Novartis Development
Costs, as the case may be, are attributable to (I) a change in applicable Law,
(II) a Force Majeure event, (III) [*], (IV) [*], or (V) a mutually agreed
amendment to the applicable Development Plan.
2.33
Section 9.7.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“9.7.4 Payments. Based on the report received from the other Party pursuant to
Section 9.7.3 (Reports), the Party which has borne more than its share of
Development Costs as determined pursuant to Section 9.7.1 (General) of this
Agreement and, solely with respect to Development Costs with respect to
Franchise Product 1, Section 8.6.1.3 of the US Collaboration Agreement shall
issue an invoice to the owing Party for such excess amount in accordance with
Section 9.10 (Payment Method) within [*] days after receiving the other Party’s
report pursuant to Section 9.7.3 (Reports).”
2.34
The first two sentences of Section 9.11 (Audits) of the Agreement is hereby
deleted in its entirety and replaced with the following:

“Novartis shall keep complete and accurate records pertaining to Novartis
Development Costs and to the underlying revenue and expenses data relating to
the calculation of Net Sales for the Licensed Products in the Territory in
sufficient detail to permit Amgen to confirm the accuracy of all payments due
hereunder, including Amgen’s obligation to reimburse Novartis for Amgen’s share
of Novartis Development Costs pursuant to Section 9.7 (Development Cost Sharing)
of this Agreement and, solely with respect to Development Costs with respect to
Franchise Product 1, Section 8.6.1.3 of the US Collaboration Agreement. Amgen
shall keep complete and accurate records pertaining to Amgen Development Costs
of Licensed Products in sufficient detail to permit Novartis to reasonably
confirm the accuracy of all payments due hereunder with respect to Novartis’s
obligation to reimburse Amgen for Novartis’s share of Amgen Development Costs
pursuant to Section 9.7 (Development Cost Sharing) of this Agreement and, solely
with respect to Development Costs with respect to Franchise Product 1, Section
8.6.1.3 of the US Collaboration Agreement.”
2.35
Section 10.2.1.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“10.2.1.1    Amgen Primary Prosecution. Amgen shall control, itself or through
outside counsel reasonably acceptable to Novartis and directed by Amgen, the
preparation, filing (including filing for correction of claims or
specifications), prosecution, maintenance and defense (including responses to
patent or trademark office communications, any office actions, oppositions,
interferences and challenges (whether before a patent or trademark authority or
judicial body)



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 15 of 15

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


related thereto) (the foregoing collectively “Patent and Trademark Matters”)
related to Licensed Amgen Patents specific to a Licensed Product, Licensed Amgen
Trademarks and Joint Patents (in which case the prosecution will be in the name
of both Parties), in each case solely in the Territory (collectively, the
“Territory Patents and Trademarks”), as well as preparation and filing for any
patent term extensions or similar protections therefor. Novartis shall be
responsible for reasonable, documented costs incurred by or on behalf of Amgen
in connection with such activities with respect to the Territory Patents and
Trademarks (other than the costs associated with the creative development of
Trademarks and related availability searches). Within [*] days following each
Calendar Quarter, Amgen shall provide Novartis an invoice setting forth such
costs in reasonable detail, and Novartis shall pay such invoice within [*] days
of receipt thereof. From and after the Effective Date, with respect to Territory
Patents and Trademarks specific to Franchise Product 1 and Franchise Product 2,
and from and after the Option Exercise Date, with respect to Territory Patents
and Trademarks specific to Franchise Product 3, (i) Amgen shall provide Novartis
with copies of and an opportunity to review and comment upon the text of the
applications relating to such Territory Patents and Trademarks as soon as
practicable (but in no event less than [*] days for new patent application
filings and [*] days for all other filings or correspondence before submission
thereof) before filing, (ii) Amgen shall provide Novartis with a copy of each
submission made to and document received from a patent or trademark authority,
court or other tribunal regarding any such Territory Patents and Trademarks
reasonably promptly after making such filing or receiving such document,
including a copy of each application for each item within such Territory Patents
and Trademarks as filed together with notice of its filing date and application
number, (iii) Amgen shall keep Novartis advised of the status of all material
communications, actual and prospective filings or submissions regarding such
Territory Patents and Trademarks, and shall give Novartis copies of and an
opportunity to review and comment on any such material communications, filings
and submissions proposed to be sent to any patent or trademark authority or
judicial body, and (iv) Amgen shall reasonably consider in good faith Novartis’s
comments on the communications, filings and submissions for such Territory
Patents and Trademarks.”
2.36
The first sentence of Section 10.2.1.3 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“From and after the Effective Date, with respect to Territory Patents and
Trademarks specific to Franchise Product 1 and Franchise Product 2, and from and
after the Option Exercise Date, with respect to Territory Patents and Trademarks
specific to Franchise Product 3, if Amgen proposes to abandon or fail to
maintain any patent, trademark or application within such Territory Patents and
Trademarks, it shall give Novartis reasonable notice thereof (with sufficient
time for Novartis to assume control thereof and continue the prosecution or
maintenance of such patent, trademark or application) and thereafter Novartis
may, upon written notice to Amgen and at Novartis’s sole cost, control Patent
and Trademark Matters with respect to such patent, trademark or application
within the Territory Patents and Trademarks thereafter in accordance with this
Section 10.2.1.3 (Novartis Secondary Prosecution) (any patent, trademark or
application so assumed, a “Novartis Assumed Item”).”
2.37
Section 10.2.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:




--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 16 of 16

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


“10.2.2 Outside Territory. Except as expressly set forth in the US Collaboration
Agreement with respect to Franchise Product 1, Amgen shall control and be solely
responsible for all Patent and Trademark Matters with respect to its patent
rights, trademark rights and other intellectual property outside the Territory,
at its sole cost and expense. Except as expressly set forth in the US
Collaboration Agreement with respect to Franchise Product 1, Amgen shall control
and be solely responsible for Patent and Trademark Matters with respect to Joint
Patents outside the Territory, at its sole cost and expense. Notwithstanding the
other provisions of this Section 10.2.2 (Outside Territory), without the prior
written consent of Novartis, Amgen shall not take any action (or fail to take
any action) with respect to such intellectual property or Joint Patents [*] that
would reasonably be expected to [*] the Licensed Amgen Patents or the research,
Development, conduct of Medical Affairs Activities with respect to, use or
Commercialization of Licensed Products [*].”
2.38
The first sentence of Section 10.3.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“From and after the Effective Date, with respect to Territory Patents and
Trademarks specific to Franchise Product 1 and Franchise Product 2, and from and
after the Option Exercise Date, with respect to Territory Patents and Trademarks
specific to Franchise Product 3, if a Third Party asserts that a patent right or
other right owned by it is infringed by the manufacture, use, offer for sale,
sale or importation of the Licensed Product in the Territory by Novartis,
Novartis shall have the sole right to defend against any such assertions at its
sole cost.”
2.39
The last sentence of Section 10.3.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“In the event Novartis becomes engaged in: (i) settlement discussions with a
Third Party that has specifically asserted that a patent right or trademark
right of such Third Party would be infringed by the use, offer for sale, sale or
importation of the Licensed Product; (ii) settlement discussions of an
interference involving a patent corresponding to a Licensed Amgen Patent
specific to a Licensed Product or a trademark corresponding to a Licensed Amgen
Trademark; or (iii) cross-license discussions with respect to a patent
corresponding to a Licensed Amgen Patent specific to a Licensed Product or a
trademark corresponding to a Licensed Amgen Trademark; and, in each such case,
such Third Party patent right or trademark right corresponds to a patent right
or trademark right outside the Territory: (a) Novartis shall keep Amgen
reasonably informed of the status of such discussions; and (b) Novartis shall
consider in good faith any comments or suggestions of Amgen.”
2.40
The first sentence of Section 10.3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“From and after the Effective Date, with respect to Licensed Amgen Patents,
Licensed Amgen Trademarks and Joint Patents, in each case, except as expressly
set forth in the US Collaboration Agreement with respect to Franchise Product 1,
outside the Territory, (collectively, the “Ex-Territory Patents and Trademarks”)
specific to Franchise Product 1 and Franchise Product 2, and from and after the
Option Exercise Date, with respect to Ex-Territory Patents and Trademarks
specific to Franchise Product 3, if a Third Party asserts that a patent right or
other right owned by



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 17 of 17

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


it is infringed by the manufacture, use, offer for sale, sale, or importation of
the Licensed Product, except as expressly set forth in the US Collaboration
Agreement with respect to Franchise Product 1, outside the Territory, by Amgen,
Amgen shall have the sole right to defend against any such assertions at its
sole cost.”
2.41
The last sentence of Section 10.3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“In the event Amgen becomes engaged in: (i) settlement discussions with a Third
Party that has specifically asserted that a patent right or trademark right of
such Third Party would be infringed by the use, sale or importation of the
Licensed Product; (ii) settlement discussions of an interference involving a
patent corresponding to a Licensed Amgen Patent specific to a Licensed Product
or a trademark corresponding to a Licensed Amgen Trademark; or (iii)
cross-license discussions with respect to a patent corresponding to a Licensed
Amgen Patent specific to a Licensed Product or a trademark corresponding to a
Licensed Amgen Trademark; and, in each such case, such Third-Party patent right
or trademark right corresponds to a patent right or trademark right inside the
Territory: (a) Amgen shall keep Novartis reasonably informed of the status of
such discussions; and (b) Amgen shall consider in good faith any comments or
suggestions of Novartis. For clarity, notwithstanding the foregoing, Amgen shall
have no obligation to share with Novartis any Licensed Product manufacturing or
CMC information or any information related to products other than the Licensed
Products.”
2.42
The first sentence of Section 10.4.1.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“From and after the Effective Date, with respect to Territory Patents and
Trademarks specific to Franchise Product 1 and Franchise Product 2, and from and
after the Option Exercise Date, with respect to Territory Patents and Trademarks
specific to Franchise Product 3, Novartis shall have the first right, but not
the obligation, to enforce Territory Patents and Trademarks against any actual,
alleged or threatened infringement or misappropriation by Third Parties in the
Territory, at Novartis’s sole cost, subject to Section 10.5 (Cooperation).”
2.43
The first sentence of Section 10.4.1.3 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“From and after the Effective Date, with respect to Territory Patents and
Trademarks specific to Franchise Product 1 and Franchise Product 2, and from and
after the Option Exercise Date, with respect to Territory Patents and Trademarks
specific to Franchise Product 3, in the event Novartis does not commence an
enforcement action or otherwise take action to abate any alleged infringement or
misappropriation of any such Territory Patents and Trademarks within [*] days
after Amgen requests Novartis to do so in writing (or, if later, within [*] days
after such action can viably be brought by Law (as, for example, in the case of
expiration of a clinical trial exception to patent infringement, and, if sooner,
by such time as it would no longer be possible to bring such action due to
delay)), Amgen shall be entitled to bring and prosecute such an action at
Amgen’s sole cost and Novartis will cooperate with Amgen.



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 18 of 18

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


2.44
Section 10.4.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“10.4.2 Outside Territory. Except as expressly set forth in the US Collaboration
Agreement with respect to Franchise Product 1, Amgen shall have the sole right,
but not the obligation, to enforce its patent rights, trademark rights and other
intellectual properties, and the Joint Patents outside the Territory against any
actual, alleged or threatened infringement or misappropriation by Third Parties
outside the Territory, and to settle any such matters in its sole discretion
subject to Section 10.3 (Defense and Settlement of Third Party Claims). Except
as expressly set forth in the US Collaboration Agreement with respect to
Franchise Product 1, Novartis shall have no right to enforce such rights outside
the Territory.”
2.45
The last sentence of Section 10.6 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Amgen shall have the sole right to retain (i) any and all Recoveries from
actions brought by Amgen with respect to Territory Patents and Trademarks
related to Franchise Product 3 prior to the Option Exercise Date, (ii) any and
all recoveries with respect to the enforcement of any Amgen intellectual
property or proprietary right or Joint Patents, except as expressly set forth in
the US Collaboration Agreement with respect to Franchise Product 1, outside the
Territory, (iii) any and all Recoveries with respect to enforcement of Licensed
Amgen Patents to the extent not specifically related to a Licensed Product and
(iv) any and all Recoveries from actions brought by Amgen after termination of
this Agreement.”
2.46
The second sentence of Section 11.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“Novartis shall have no right to and shall not utilize any Confidential
Information of Amgen for activities outside the Territory except as required
under the applicable Development Plan or as expressly permitted under the US
Collaboration Agreement.”
2.47
The last sentence of Section 11.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“For purposes of clarity, in each case ((i) through (iv)), Novartis shall ensure
that manufacturing technology related Confidential Information is not shared
with any of its or its Affiliates’ personnel (whether employees, consultants,
Third Party contractors or otherwise and whether or not located within the
Territory): (i) [*]; and (ii) [*].”
2.48
Section 11.6.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“present findings with respect to any Licensed Product at symposia and other
meetings of healthcare professionals, and international, national or regional
congresses, conferences or meetings organized by a professional society or
organization (any such occasion, a “Scientific Meeting”); provided, however,
unless otherwise agreed by the Parties, that (i) the Party presenting at any
such Scientific Meeting shall have complied with the provisions of Section 11.6
(Publications and Presentations) and Section 11.7 (Scientific Papers, Abstracts
and Posters) with



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 19 of 19

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


respect to such presentation, and, with respect to any such Scientific Meeting
at which a Party is presenting, such presenting Party shall inform the other
Party of such Scientific Meeting and where invitation is required, invite the
other Party to attend such Scientific Meeting; and (ii) a Party shall not
organize or sponsor any satellite symposia in a country (a) in the case of
Novartis, outside the Territory, or (b) in the case of Amgen, within the
Territory or, with respect to Franchise Product 1 during the term of the US
Collaboration Agreement, the United States, without the other Party’s prior
written consent, not to be unreasonably withheld.”
2.49
Section 12.3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE 12
(REPRESENTATIONS, WARRANTIES AND COVENANTS) OR ARTICLE 11 (REPRESENTATIONS,
WARRANTIES AND COVENANTS) OF THE US COLLABORATION AGREEMENT, NOVARTIS AND AMGEN
EXPRESSLY DISCLAIM ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE COLLABORATION, THE LICENSED
PRODUCTS, THE LICENSED AMGEN PATENTS, LICENSED AMGEN TRADEMARKS, LICENSED AMGEN
KNOW-HOW, LICENSED NOVARTIS PATENTS, LICENSED NOVARTIS TRADEMARKS, LICENSED
NOVARTIS KNOW-HOW, THIS AGREEMENT, OR ANY OTHER SUBJECT MATTER RELATING TO THIS
AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS. Except as
set forth in this Article 12 (Representations, Warranties and Covenants) or
Article 11 (Representations, Warranties and Covenants) of the US Collaboration
Agreement, all licenses by Novartis to Amgen under the Licensed Novartis
Know-How and Licensed Novartis Patents shall be granted “as-is” and all licenses
by Amgen to Novartis under the Licensed Amgen Know-How, Licensed Amgen
Trademarks and Licensed Amgen Patents shall be granted “as-is”.”
2.50
Section 15.2.5 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“15.2.5 Novartis Termination for Convenience for Franchise Product 2 and
Franchise Product 3. Novartis shall have the right to terminate this Agreement
with respect to Franchise Product 2 or Franchise Product 3:
15.2.5.1         from and after [*] until [*], upon [*] prior written notice to
Amgen, and in the event of such termination, (i) for purposes of clarity,
Novartis’s obligations to fund its share of Development Costs pursuant to
Section 9.7 (Development Cost Sharing) and to use Commercially Reasonable
Efforts to Commercialize such Licensed Product(s) pursuant to Section 7.1
(Commercially Reasonable Efforts) shall continue during such [*] notice period,
and (ii) Novartis shall additionally pay to Amgen an amount equal to (a) the
amount of Development Costs borne (whether or not actually paid as of such
termination) by Novartis pursuant to Section 9.7 (Development Cost Sharing) with
respect to such Licensed Product(s) from the Effective Date through the
effective date of such termination, multiplied by (b) [*]; and



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 20 of 20

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


15.2.5.2     from and after [*] after [*], upon [*] prior written notice to
Amgen, and in the event of such termination, for purposes of clarity Novartis’s
obligations to fund its share of Development Costs pursuant to Section 9.7
(Development Cost Sharing) with respect to such Licensed Product(s) and to use
Commercially Reasonable Efforts to Commercialize such Licensed Product(s)
pursuant to Section 7.1 (Commercially Reasonable Efforts) shall continue during
such [*] notice period.
For purposes of clarity, from [*] until [*] thereafter, Novartis shall not have
any right to terminate this Agreement with respect to Franchise Product 2 or
Franchise Product 3 under this Section 15.2.5 (Novartis Termination for
Convenience).”
2.51
The following language shall be added as a new Section 15.2.6 of the Agreement
at the end of Section 15.2 of the Agreement:

“15.2.6 Novartis Termination for Convenience for Franchise Product 1. Novartis
shall have the right to terminate this Agreement with respect to Franchise
Product 1 from and after [*] days following the fifth anniversary of the first
Regulatory Approval of Franchise Product 1 in the United States, upon [*] prior
written notice to Amgen, and in the event of such termination, for purposes of
clarity Novartis’s obligations to fund its share of Development Costs pursuant
to Section 9.7 (Development Cost Sharing) with respect to Franchise Product 1
and to use Commercially Reasonable Efforts to Commercialize Franchise Product 1
pursuant to Section 7.1 (Commercially Reasonable Efforts) shall continue during
such [*] notice period.”
2.52
Clause (viii) of Section 15.3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“(viii) Section 4.2 (Licensed Novartis Know-How and Patents) (solely to the
extent such intellectual property has been or is incorporated into or used in
the Development, Manufacture, Medical Affairs Activities, regulatory activities
or Commercialization of Licensed Products as of the date of termination or, if
later, the date of expiration or earlier termination of the US Collaboration
Agreement) shall survive [*];”
2.53
The last sentence of Section 15.3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“In the event of any termination of this Agreement and the US Collaboration
Agreement by Amgen pursuant to and as set forth in Section 7.4 ([*]
Divestiture), (a) the licenses granted to Novartis under Sections 4.1 (Licensed
Amgen Patents and Know-How) and 4.5.1 (Grant to Novartis) and under Sections 3.1
(Amgen Technology) and 3.5.2 (Grant to Novartis) of the US Collaboration
Agreement (in each case, solely to the extent such intellectual property has
been or is incorporated into or used in the Development, Medical Affairs
Activities, regulatory activities or Commercialization of Licensed Products as
of the date of termination) shall survive, (b) Amgen shall continue to
Manufacture and supply Licensed Product for the Territory for a period of up to
[*] months in accordance with the Supply Agreement, (c) Novartis shall continue
to pay to Amgen royalties on annual Net Sales of each Licensed Product in the
Territory for each Calendar Year (or portion thereof) during the applicable
Royalty Term pursuant to Section 9.1 (Royalty



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 21 of 21

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


Payments); provided that the royalties set forth in Section 9.1 (Royalty
Payments) shall [*] provided that in no event shall the royalties payable to
Amgen for Franchise Product 1 [*] and for each of Franchise Product 2 and
Franchise Product 3 [*], (d) Novartis shall pay Amgen royalties on annual Net
Sales (as defined in the US Collaboration Agreement) of Franchise Product 1 in
the United States for each Calendar Year (or portion thereof) until [*], at a
rate of [*] percent ([*]%) (with such definition of “Net Sales” applying mutatis
mutandis to sales by or on behalf of Novartis or any of its Affiliates or
sublicensees), and (e) the Parties shall negotiate in good faith a process for
the transition of ongoing activities necessary to allow Novartis to exercise its
rights under such license and allow Novartis to continue to Develop, Manufacture
and Commercialize the Licensed Product in the Territory and, with respect to
Franchise Product 1, the United States, including assistance from Amgen for the
transfer of Manufacturing to a contract manufacturing organization mutually
agreed by the Parties.”
2.54
The following language shall be added as a new Section 15.3.3 of the Agreement
at the end of Section 15.3 of the Agreement:

“15.3.3    Additional Termination Effects. In addition to the effects of
termination set forth in Section 15.3.2 (Termination Effects), in the event of
termination of this Agreement by [*] pursuant to Section [*], commencing on the
effective date of termination (the “Termination Date”) and continuing until the
[*] anniversary of the Termination Date, Amgen shall pay to Novartis, a royalty
on annual Net Sales of Franchise Product 1 in the Territory for each Calendar
Year (or portion thereof) at a rate of [*] percent ([*]%) (with the definition
of “Net Sales” applying mutatis mutandis to sales by or on behalf of Amgen or
any of its Affiliates or sublicensees).”
2.55
Section 15.4 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“15.4    Additional Surviving Provisions. In addition and without prejudice to
the provisions of Section 15.3 (Effect of Termination) and the provisions that
are expressly stated to survive termination, in the event of any expiration or
termination of this Agreement the following provisions shall survive: Articles 1
(Definitions); 11 (Confidentiality and Publications) (except with respect to
Section 11.6 (Publications and Presentations), 11.7 (Scientific Papers;
Abstracts and Posters), 11.8 (Deferral of Disclosures) and 11.9 (Failure to
Object to Disclosure), provided that in the event that this Agreement expires or
earlier terminates prior to the expiration or earlier termination of the US
Collaboration Agreement, such Sections shall survive solely with respect to
Franchise Product 1 and solely for the term of the US Collaboration Agreement);
13 (Limitations of Liability; Insurance); 14 (Indemnification); 15 (Term and
Termination) and 16 (Miscellaneous); Sections 3.1 (Conduct of the Collaboration)
through 3.6 (Interactions Between the Joint Management Committee, the Joint
Steering Committee, and Joint Project Teams) (inclusive) (solely in the event
this Agreement expires or earlier terminates prior to the expiration or earlier
termination of the US Collaboration Agreement, solely with respect to
Development activities and Medical Affairs Activities with respect to Franchise
Product 1, and solely for the term of the US Collaboration Agreement); 5.1
(Responsibility for Development) through 5.3 (Development Outside the Territory
by Novartis or Inside the Territory by Amgen) (inclusive) (solely in the event
this Agreement expires or earlier terminates prior to the expiration or earlier
termination of the US Collaboration Agreement, solely with respect to Franchise
Product 1 and solely for the term



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 22 of 22

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


of the US Collaboration Agreement); 5.5 (Safety Matters) through 5.6
(Cooperation Generally) (solely in the event this Agreement expires or earlier
terminates prior to the expiration or earlier termination of the US
Collaboration Agreement, solely with respect to Franchise Product 1 and solely
for the term of the US Collaboration Agreement); 7.2 (Activities Outside the
Collaboration) through 7.4 ([*] Divestiture) (inclusive) (solely in the event
this Agreement expires or earlier terminates prior to the expiration or earlier
termination of the US Collaboration Agreement, solely with respect to any
Franchise Product 1 Distracting Program and solely for the term of the US
Collaboration Agreement); 9.1 (Royalty Payments) through 9.6 (No Wrongful
Reductions) (inclusive) (with respect to sales made prior to such termination
or, if later, prior to completion of the transition by Novartis pursuant to
Section 15.5 (Transition Period)); 9.7 (Development Cost Sharing) (with respect
to Development Costs reasonably incurred prior to such termination and, in the
event this Agreement expires or earlier terminates prior to the expiration or
earlier termination of the US Collaboration Agreement, during the term of the US
Collaboration Agreement solely Sections 9.7.2 (Annual Development Budget
Overruns) through 9.7.5 (Budget Deadlocks) (inclusive) with respect to
Development Costs for Franchise Product 1, for purposes of the cost allocation
under Section 8.6.1.3 of the US Collaboration Agreement); 9.8 (Sublicense
Payments) (with respect to amounts incurred prior to such termination); 9.10
(Payment Method) through 9.16 (Late Payment) (inclusive); 10.1 (Ownership and
Cooperation); 10.6 (Allocation of Recoveries) (with respect to periods prior to
termination); and 12.3 (Disclaimer of Warranties).”
2.56
The following sentence shall be added following the table entitled “Drug Product
(including Drug Substance)” set forth in the section entitled “[*]” of the
Commercial Supply Schedule:

“Notwithstanding anything to the contrary in the Supply Agreement for commercial
supply of Franchise Product 1 (the “Commercial Supply Agreement”), [*] percent
([*]%) [*] percent ([*]%) [*] percent ([*]%) [*].”
3.
PHARMACOVIGILANCE AGREEMENT

Within ninety (90) days following the Amendment No. 2 Effective Date, the
Parties shall amend that certain Pharmacovigilance Agreement between the
Parties, dated as of [*], to include Canada.
4.
INTEGRATION

Except for the sections of the Agreement specifically amended hereunder, all
terms and conditions of the Agreement remain and shall remain in full force and
effect. This Amendment shall hereafter be incorporated into and deemed part of
the Agreement and any future reference to the Agreement shall include the terms
and conditions of this Amendment.
5.
APPLICABLE LAW & JURISDICTION

This Amendment shall be governed by, and construed in accordance with, the laws
which govern the Agreement, and the Parties submit to the jurisdiction and
dispute resolution provisions as set forth in the Agreement.



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 23 of 23

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


6.
COUNTERPARTS

This Amendment may be executed in counterparts with the same effect as if both
Parties had signed the same document. All such counterparts shall be deemed an
original, shall be construed together and shall constitute one and the same
instrument. Signature pages of this Amendment may be exchanged by facsimile or
other electronic means without affecting the validity thereof.
[Remainder of Page Intentionally Left Blank – Signature Page to Follow]



--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 24 of 24

--------------------------------------------------------------------------------

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.




IN WITNESS WHEREOF, the Parties intending to be bound have caused this Amendment
to be executed by their duly authorized representatives.


NOVARTIS PHARMA AG


By: /s/ Nigel Sheail
Name: Nigel Sheail
Title: Novartis Pharma AG Head Business Development & Licensing
Forum 2-6.04
4002 Basel
Date: April 21, 2017


AMGEN INC.


By: /s/ Robert A. Bradway
Name: Robert A. Bradway
Title: Chairman of the Board, President
   & Chief Executive Office
Date: April 21, 2017


By: /s/ Natalie Tan/
Name: Natalie Tan
Title: Head Legal Respiratory Franchise
Date: April 21, 2017












--------------------------------------------------------------------------------

Amgen ref. no. 2015641252-005

--------------------------------------------------------------------------------

Page 25 of 25

--------------------------------------------------------------------------------


Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.


LICENSED AMGEN PATENTS FOR LICENSED PRODUCTS IN CANADA SCHEDULE
Country
Application No.
Filing Date
Title
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]







Amgen ref. no. 2015641252-005